DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are directed to a method of assessing structural health which is considered to be a process. Claims 18-20 are directed to a structural health assessment system which is considered to be a machine. Therefore claims 1-20 each fall into one of the statutory categories of invention.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method of assessing structural health comprising “determining a Margin of Safety (MSH) value for at least one of a plurality of components in the multi-load-path assembly when the multi-load-path assembly is healthy;
determining, based at least in part on a strain measurement from a sensor coupled to at least one of the plurality of components of the multi-load-path assembly, if damage to the multi-load-path assembly has occurred;
determining a Margin of Safety (MSD) value for at least one undamaged component of the plurality of components in the multi-load-path assembly when the multi-load-path assembly is damaged, if damage to the multi-load-path assembly has occurred; and
determining a Structural Health Index (SHI) of the multi-load-path assembly based on the MSD value for the at least one undamaged component; and
determining whether a repair of the multi-load-path assembly is needed based at least in part of the Structural Health Index (SHI),
wherein determining the MSD value for the at least one undamaged component includes scaling the MSH value of the undamaged component based on increased loads due to a load redistribution” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. The disclosed invention, in at least paragraphs [0028]-[0045] teach the determining steps to be mathematical processes and give no indication that it is not performed on a general purpose computer. In addition, the determining if damage to the assembly has occurred could be carried out as purely mental processes or are equivalent to human work. Thus, these limitations recite concepts that fall into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong 2, claim 1 further recites the additional elements “an aircraft”, “a processor of a structural health assessment system”, “a sensor coupled to at least one of the plurality of components of the multi-load-path assembly”, and “at least one undamaged component”. The additional elements of an aircraft, a processor of a structural health assessment system, a sensor coupled to at least one of the plurality of components in the multi-load-path assembly, a plurality of components in the multi-load-path assembly and at least one undamaged component are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The additional element of the sensor system is considered to represent mere data gathering (collecting data) that is necessary for use of the recited judicial exception (the data is used in the using limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity. The processor is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. Therefore, the claim as a whole is not considered to integrate the recited judicial exception into a practical application of the exception. 
With respect to Step 2B, the additional elements of “an aircraft”, “a processor of a structural health assessment system”, “a sensor coupled to at least one of the plurality of components of the multi-load-path assembly”, and “at least one undamaged component” do not provide an inventive concept. The additional elements of an aircraft, a processor of a structural health assessment system, a sensor coupled to at least one of the plurality of components in the multi-load-path assembly, a plurality of components in the multi-load-path assembly and at least one undamaged component are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The additional element of the sensor system is considered to represent mere data gathering (collecting data) that is necessary for use of the recited judicial exception (the data is used in the using limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity. The processor is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more than the above indicated abstract ideas. Even when viewed in combination, these additional elements represent merely generally linking the use of the judicial exception to a particular technological environment or field of use and extra-solution activity, which do not provide an inventive concept. Therefore, claim 1 is not eligible.
Claims 2-8, 10 and 13-17 merely extend the abstract idea identified above for claim 1 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 1 above.
Claim 9 recites the further additional element of “receiving the strain measurement from the sensor coupled to the at least one component of the plurality of components of the multi-load-path assembly”. The additional elements of at least one sensor and at least one component are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The additional element of the sensor system is considered to represent mere data gathering (collecting data) that is necessary for use of the recited judicial exception (the data is used in the using limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity. Therefore, whether considered alone or in combination with the above identified the additional elements do not integrate the abstract idea into a practical application and do not provide an inventive concept. Therefore claim 9 is not eligible. 
Claim 11 recites the further additional element of “displaying a repair indicator on a graphical user interface (GUI) if the SHI exceeds a pre-determined threshold”. The outputting of data represents extrasolution activity because it is a mere nominal or tangential addition to the claim and post solution activity. See MPEP 2106.05(g). Therefore, whether considered alone or in combination with the above identified the additional elements do not integrate the abstract idea into a practical application and do not provide an inventive concept. Therefore claim 11 is not eligible. 
Claim 12 recites the further additional element of “continuously updating and displaying a status indicative of the SHI on a graphical user interface (GUI)”. The outputting of data represents extrasolution activity because it is a mere nominal or tangential addition to the claim and post solution activity. See MPEP 2106.05(g). Therefore, whether considered alone or in combination with the above identified the additional elements do not integrate the abstract idea into a practical application and do not provide an inventive concept. Therefore claim 12 is not eligible. 
Claim 18 is directed to a structural health assessment system comprising “a processor in operative communication with the at least one of the sensor to receive damage-indicating data therefrom; and a memory in operative communication with the processor having program instructions for determining structural health of the multi-load-path assembly, the program instructions being executable by the processor to: determine a Margin of Safety (MSH) value for at least one of the plurality of assembly components in the multi-load-path assembly when the multi-load-path assembly is healthy; determine, based at least in part on a strain measurement from a sensor coupled to at least one of the plurality of components of the multi-load-path assembly, if damage to the multi-load-path assembly has occurred; determine a Margin of Safety (MSD) value for at least one undamaged component of the plurality of assembly components in the multi-load-path assembly when the multi-load-path assembly is damaged, if damage to the assembly has occurred; and determine a Structural Health Index (SHI) of the multi-load-path assembly based on the MSD value for the at least one undamaged component; and determining whether a repair of the multi-load-path assembly is needed based at least in part of the Structural Health Index (SHI), wherein determining the MSD value for the at least one undamaged component includes scaling the MSH value of the undamaged component based on increased loads due to a load redistribution” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. The disclosed invention, in at least paragraphs [0028]-[0045] teach the determining steps to be mathematical processes and give no indication that it is not performed on a general purpose computer. In addition, the determining if damage to the assembly has occurred and the communication of data could be carried out as purely mental processes or are equivalent to human work. Thus, these limitations recite concepts that fall into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong 2, claim 18 further recites the additional elements “an aircraft”, “a plurality of assembly components comprising, for at least one assembly component of the plurality of assembly components, a corresponding at least one redundant assembly component, such that load that would have been carried by the at least one assembly component is redistributed to the at least one redundant assembly component if the at least one assembly component is damaged; at least one sensor operatively connected to at least one of the plurality of assembly components to capture damage-indicating data for at least one of the plurality of assembly components; a processor in operative communication with the at least one of the sensor to receive damage-indicating data therefrom; and a memory in operative communication with the processor having program instructions for determining structural health of the multi-load-path assembly”, “at least one of a plurality of components in an assembly” and “at least one undamaged component”. The additional elements of an aircraft, a plurality of components in an assembly, at least one sensor, a processor, and a memory and at least one undamaged component are recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions in a particular field of use. The processor and memory are recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The additional element of the sensor system is considered to represent mere data gathering (capturing damage-indicating data) that is necessary for use of the recited judicial exception (the data is used in the using limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity. Even when viewed in combination, this additional element does not integrate the recited judicial exception into a practical application. Therefore the claim as a whole is not considered to integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of “an aircraft”, “a plurality of assembly components comprising, for at least one assembly component of the plurality of assembly components, a corresponding at least one redundant assembly component, such that load that would have been carried by the at least one assembly component is redistributed to the at least one redundant assembly component if the at least one assembly component is damaged; at least one sensor operatively connected to at least one of the plurality of assembly components to capture damage-indicating data for at least one of the plurality of assembly components; a processor in operative communication with the at least one of the sensor to receive damage-indicating data therefrom; and a memory in operative communication with the processor having program instructions for determining structural health of the multi-load-path assembly”, “at least one of a plurality of components in an assembly” and “at least one undamaged component” do not provide an inventive concept. The additional elements of plurality of components in an assembly, at least one sensor, a processor, and a memory and at least one undamaged component are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exceptions in a particular field of use and are considered to be extra-solution activity. The processor and memory are recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The additional element of the sensor system is considered to represent mere data gathering (collecting data) that is necessary for use of the recited judicial exception (the data is used in the using limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity.  These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more than the above indicated abstract ideas. Even when viewed in combination, these additional elements represent merely generally linking the use of the judicial exception to a particular technological environment or field of use and extra-solution activity, which do not provide an inventive concept. Therefore, claim 18 is not eligible.
Claim 19 recites the further additional element of “a GUI operatively connected to the processor to receive data therefrom, wherein the GUI displays a repair indicator if the SHI exceeds a pre-determined threshold”. The GUI is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. The outputting of data represents extrasolution activity because it is a mere nominal or tangential addition to the claim and post solution activity. See MPEP 2106.05(g). Therefore, whether considered alone or in combination with the above identified the additional elements do not integrate the abstract idea into a practical application and do not provide an inventive concept. Therefore claim 19 is not eligible. 
Claim 20 recites the further additional element of “a GUI operatively connected to the processor to receive data therefrom, wherein the GUI continuously displays a status indicative of the SHI based on continuously updated real-time data from the processor”. The GUI is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. The outputting of data represents extrasolution activity because it is a mere nominal or tangential addition to the claim and post solution activity. See MPEP 2106.05(g). Therefore, whether considered alone or in combination with the above identified the additional elements do not integrate the abstract idea into a practical application and do not provide an inventive concept. Therefore claim 20 is not eligible. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9-10, 12-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meredith et al. (US PGPub 2010/0250148 A1) in view of Oliverius et al. (US PGPub 2013/0231898 A1), Arms et al. (US PGPub 2011/0285527 A1), Ridgeway et al. (US PGPub 2017/0364627 A1), and Beaulieu (“Margin of Safety Definition and Examples used in Safety Basis Documents and the USQ Process”, October 3, 2013, accessed on 11/30/2022 at: https://www.osti.gov/biblio/1134068).
As to claim 1, Meredith et al. teaches a method of assessing structural health in a multi-load-path assembly (see abstract) of an aircraft (paragraph [0027]), comprising, by a processor (the structure of 104) of a structural health assessment system (paragraph [0020]):
determining if damage to the multi-load-path assembly has occurred (paragraphs [0021], and [0026]-[0028] teach NDE damage determination techniques used);
determining a Margin of Safety (MSD) value for at least one undamaged component of the plurality of components in the multi-load-path assembly when the multi-load-path assembly is damaged, if damage to the multi-load-path assembly has occurred (paragraphs [0021]-[0023], [0034]-[0036] where the NDE results include defined geometry, location, orientation, and property degradation information related to the damage and these results may be compared to the undamaged structure through a look-up table and a pass/fail determination with a margin of safety performed, see especially block 306 in figure 3); and
determining a Structural Health Index (SHI) of the multi-load-path assembly based on the MSD value for the at least one undamaged component (paragraphs [0022], [0031] where the determination of the health of the assembly is described); and 
determining whether a repair of the multi-load-path assembly is needed based at least in part on the Structural Health Index (SHI) (paragraphs [0020] and [0022], where recommendations for repair are made, and figure 2).
Though Meredith et al. teaches the inspection of the structure at various times during production and use including the possibility that the inspection does not find damage (paragraph [0021]), Meredith et al. does not explicitly teach determining a Margin of Safety (MSH) value for at least one of a plurality of components in the multi-load-path assembly when the multi-load-path assembly is healthy.
Oliverius et al. teaches determining a Margin of Safety (MSH) value for at least one of a plurality of components in a multi-load-path assembly when the multi-load-path assembly is healthy (paragraphs [0009], [0055]-[0058], where the margin of safety is determined for the structural component from at least the static analysis).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. to have determining a Margin of Safety (MSH) value for at least one of a plurality of components in the multi-load-path assembly when the multi-load-path assembly is healthy as taught by Oliverius et al. because it allows the determination of the initial state of the assembly allowing more accurate comparison to later data in a well known manner and with predictable results.
Meredith et al. as modified does not explicitly teach determining, based at least in part on a strain measurement from a sensor coupled to at least one of the plurality of components of the multi-load-path assembly, if damage to the multi-load-path assembly has occurred.
Arms et al. teaches wherein determining, based at least in part on a strain measurement from a sensor coupled to at least one of the plurality of components of the multi-load-path assembly, if damage to at least one of the plurality of components has occurred (paragraphs [0031], [0073], and [0153]).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. as modified to further have wherein determining, based at least in part on a strain measurement from a sensor coupled to at least one of the plurality of components of the multi-load-path assembly, if damage to at least one of the plurality of components has occurred includes receiving the strain measurement from the sensor coupled to at the least one of the plurality of components of the multi-load-path assembly as taught by Arms et al. because it allows real time assessment of the damage and remaining life of the structure in a well known manner and with predictable results without battery maintenance.
Meredith et al. as modified does not explicitly teach determining the MSD value based on increased load due to a load redistribution.
Ridgeway et al. teaches determining the MSD value based on increased load due to a load redistribution (figure 1 and paragraph [0034]).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. as modified to have determining the MSD value based on increased load due to a load redistribution as suggested by Ridgeway et al. because it allows the loads of the structure to be reassessed based on damage and changes to the structure (paragraph [0034]) with predictable results.
Meredith et al. as modified does not explicitly teach wherein determining the MSD value for the at least one undamaged component includes scaling the MSH value of the undamaged component based on increased load.
Beaulieu teaches wherein determining the MSD value for the at least one undamaged component includes scaling the MSH value of the undamaged component based on increased load (page 2 of Beaulieu, where the factor of safety is the overload divided by the load on the component, and therefore, when the first and third equation on page 2 are combined for a before state and a redistributed state, the factor of safety after redistribution is the overload divided by the redistributed load and thus the margin of safety after redistribution, MSD, scaled based on the Margin of safety before, MSH).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. as modified to further explicitly have wherein determining the MSD value for the at least one undamaged component includes scaling the MSH value of the undamaged component based on increased load as suggested by Beaulieu because it is a well known calculation to allow the determination of a margin of safety based on the loads applied to a component with predictable results.
As to claim 2, Meredith et al. as modified teaches wherein determining the MSH value for the at least one of the plurality of components includes comparing an allowable load for the at least one of the plurality of components to the applied load for the at least one of the plurality of components, wherein the applied load is determined through the use of an finite element analysis (FEA) model (paragraphs [0032], [0034], [0039], [0055]-[0057] of Oliverius et al.).
As to claim 3, Meredith et al. as modified teaches wherein the MSD value of the undamaged component is scaled based on increased loads due to the load redistribution using a baseline load (LH) on the undamaged component before the load redistribution and a post damage load (LD) on the at least one undamaged component after the load redistribution (page 2 of Beaulieu, where the factor of safety is the overload divided by the load on the component, and therefore, when the first and third equation on page 2 are combined for a before state and a redistributed state, the factor of safety after redistribution is the overload divided by the redistributed load and thus the margin of safety after redistribution, MSD, scaled based on the Margin of safety before). 
As to claim 4, Meredith et al. as modified teaches further comprising determining the post-damage load (LD) for at least one undamaged component by using a finite element analysis (FEA) model that reattributes a load that would have been carried by one or more of the damaged components to the at least one undamaged component (paragraph [0034] of Ridgeway et al. and paragraphs [0032], [0034], [0039], [0055]-[0057] of Oliverius et al.).
As to claim 9, Meredith et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein determining if damage to at least one of the plurality of components has occurred includes receiving the strain measurement from the sensor coupled to the at least one of the plurality of components of the multi-load-path assembly.
Arms et al. teaches wherein determining if damage to at least one of the plurality of components has occurred includes receiving a strain measurement from a sensor coupled to the at least one of the plurality of components of the multi-load-path assembly (paragraphs [0031], [0073], and [0153]).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. as modified to further have wherein determining if damage to at least one of the plurality of components has occurred includes receiving the strain measurement from the sensor coupled to at the least one of the plurality of components of the multi-load-path assembly as taught by Arms et al. because it allows real time assessment of the damage and remaining life of the structure in a well known manner and with predictable results without battery maintenance.
As to claim 10, Meredith et al. as modified teaches wherein determining if damage to at least one of the plurality of components has occurred includes visually inspecting at least one of the plurality of components (paragraphs [0020]-[0022] of Meredith et al.).
As to claim 12, Meredith et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except further comprising continuously updating and displaying a status indicative of the SHI on a graphical user interface (GUI).
Arms et al. teaches continuously updating and displaying a status indicative of the SHI on a graphical user interface (GUI) (paragraphs [0064] and [0087]).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. as modified to further have continuously updating and displaying a status indicative of the SHI on a graphical user interface (GUI) as taught by Arms et al. because it allows real time assessment of the damage and remaining life of the structure in a well known manner and with predictable results without battery maintenance.
As to claim 13, Meredith et al. as modified teaches wherein determining the SHI of the multi-load-path assembly includes determining a component contribution parameter for at least one component of the multi-load-path assembly based on the MSD value for that component (paragraphs [0031]-[0033], [0034]-[0036] of Meredith et al.).
As to claim 14, Meredith et al. as modified teaches wherein determining the SHI of the multi-load-path assembly includes summing the component contribution parameters for the components of the multi-load-path assembly (paragraph [0031]-[0032], [0034]-[0036] of Meredith et al.).
As to claim 15, Meredith et al. as modified teaches wherein determining the SHI of the multi-load-path assembly includes determining an adjustment factor by comparing the sum of the component contribution parameters for the components of the multi-load-path assembly to pre-determined reference values (paragraphs [0057]-[0061] of Oliverius et al.).
As to claim 16, Meredith et al. as modified teaches wherein determining the SHI of the multi-load-path assembly includes determining an adjusted Margin of Safety (MSA) for the multi-load-path assembly by subtracting the adjustment factor from the minimum positive MSD value for the components of the multi-load-path assembly (paragraphs [0061]-[0063], [0068]-[0071] of Oliverius et al.).
As to claim 17, Meredith et al. as modified teaches wherein determining the SHI of the multi-load-path assembly includes comparing the adjusted Margin of Safety for the multi-load-path assembly to pre-determined reference values (paragraphs [0036]-[0040], [0055]-[0060] of Oliverius et al.).
As to claim 18, Meredith et al. teaches a structural health assessment system for a multi-load-path assembly (see abstract) of an aircraft (paragraph [0027]), the system comprising: 
a plurality of assembly components (paragraphs [0008], [0035]-[0038]) comprising, for at least one assembly component of the plurality of assembly components, a corresponding at least one redundant assembly component, such that load that would have been carried by the at least one assembly component is redistributed to the at least one redundant assembly component if the at least one assembly component is damaged (paragraphs [0027] and [0031] teach the assembly is an aircraft, which is considered to be comprised of components that include at least one component and at least one redundant component as recited); 
at least one sensor operatively connected to at least one of the plurality of assembly components to capture damage-indicating data for at least one of the plurality of assembly components (paragraph [0021], where there is considered to be at least one sensor gathering the NDE data); 
a processor (the structure of 104) in operative communication with the least one of the sensor to receive damage-indicating data therefrom (see figure 1, paragraphs [0021]-[0022]); and 
a memory (the portion of 104 that stores the analysis and test data) in operative communication with the processor having program instructions for determining structural health of the multi-load-path assembly (figure 1), the program instructions being executable by the processor to: 
determine a Margin of Safety (MSH) value for at least one of the plurality of assembly components in the multi-load-path assembly when the multi-load-path assembly is healthy; 
determine if damage to the multi-load-path assembly has occurred based on the damage-indicating data from the at least one sensor (paragraphs [0021], [0026]-[0028] teach NDE damage determination techniques used); 
determine a Margin of Safety (MSD) value for at least one of the plurality of assembly components in the multi-load-path assembly when the multi-load-path assembly is damaged, if damage to the assembly has occurred (paragraphs [0021]-[0023], [0034]-[0036] where the NDE results include defined geometry, location, orientation, and property degradation information related to the damage and these results may be compared to the undamaged structure through a look-up table and a pass/fail determination with a margin of safety performed, see especially block 306 in figure 3); and 
determine a Structural Health Index (SHI) of the multi-load-path assembly based on the MSD value for the at least one undamaged component (paragraphs [0022], [0031] where the determination of the health of the assembly is described); and 
determine whether a repair of the multi-load-path assembly is needed based at least in part on the Structural Health Index (SHI) (paragraphs [0020] and [0022], where recommendations for repair are made, and figure 2).
Though Meredith et al. teaches the inspection of the structure at various times during production and use including the possibility that the inspection does not find damage (paragraph [0021]), Meredith et al. does not explicitly teach determining a Margin of Safety (MSH) value for at least one of the plurality of assembly components in the multi-load-path assembly when the multi-load-path assembly is healthy.
Oliverius et al. teaches a processor (paragraph [0064]), a memory in communication with the processor having program instructions for determining the structural health of the assembly, the program instructions being executable by the processor (paragraphs [0064]-[0066]) for determining a Margin of Safety (MSH) value for at least one of a plurality of assembly components in a multi-load-path assembly when the multi-load-path assembly is healthy (paragraphs [0009], [0055]-[0058], where the margin of safety is determined for the structural component from at least the static analysis).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. to have determining a Margin of Safety (MSH) value for at least one of a plurality of assembly components in the multi-load-path assembly when the multi-load-path assembly is healthy as taught by Oliverius et al. because it allows the determination of the initial state of the assembly allowing more accurate comparison to later data in a well known manner and with predictable results.
Meredith et al. as modified does not explicitly teach determining, based at least in part on a strain measurement from a sensor coupled to at least one of the plurality of components of the multi-load-path assembly, if damage to the multi-load-path assembly has occurred.
Arms et al. teaches wherein determining, based at least in part on a strain measurement from a sensor coupled to at least one of the plurality of components of the multi-load-path assembly, if damage to at least one of the plurality of components has occurred (paragraphs [0031], [0073], and [0153]).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. as modified to further have wherein determining, based at least in part on a strain measurement from a sensor coupled to at least one of the plurality of components of the multi-load-path assembly, if damage to at least one of the plurality of components has occurred includes receiving the strain measurement from the sensor coupled to at the least one of the plurality of components of the multi-load-path assembly as taught by Arms et al. because it allows real time assessment of the damage and remaining life of the structure in a well known manner and with predictable results without battery maintenance.
Meredith et al. as modified does not explicitly teach determining the MSD value based on increased load due to a load redistribution.
Ridgeway et al. teaches determining the MSD value based on increased load due to a load redistribution (figure 1 and paragraph [0034]).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. as modified to have determining the MSD value based on increased load due to a load redistribution as suggested by Ridgeway et al. because it allows the loads of the structure to be reassessed based on damage and changes to the structure (paragraph [0034]) with predictable results.
Meredith et al. as modified does not explicitly teach wherein determining the MSD value for the at least one undamaged component includes scaling the MSH value of the undamaged component based on increased load due to a load redistribution.
Beaulieu teaches wherein determining the MSD value for the at least one undamaged component includes scaling the MSH value of the undamaged component based on increased load due to a load redistribution (page 2 of Beaulieu, where the factor of safety is the overload divided by the load on the component, and therefore, when the first and third equation on page 2 are combined for a before state and a redistributed state, the factor of safety after redistribution is the overload divided by the redistributed load and thus the margin of safety after redistribution, MSD, scaled based on the Margin of safety before, MSH).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. as modified to further explicitly have wherein determining the MSD value for the at least one undamaged component includes scaling the MSH value of the undamaged component based on increased load due to a load redistribution as suggested by Beaulieu because it is a well known calculation to allow the determination of a margin of safety based on the loads applied to a component with predictable results.
As to claim 20, Meredith et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 18, except further comprising a GUI operatively connected to the processor to receive data therefrom, the GUI continuously displays a status indicative of the SHI based on continuously updated real-time data from the processor.
Arms et al. teaches a GUI operatively connected to the processor to receive data therefrom, the GUI continuously displays a status indicative of the SHI based on continuously updated real-time data from the processor (paragraphs [0064] and [0087]).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. as modified to further have a GUI operatively connected to the processor to receive data therefrom, the GUI continuously displays a status indicative of the SHI based on continuously updated real-time data from the processor as taught by Arms et al. because it allows real time assessment of the damage and remaining life of the structure to be displayed to the user in a well known manner and with predictable results without battery maintenance.

Claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meredith et al. (US PGPub 2010/0250148 A1), Oliverius et al. (US PGPub 2013/0231898 A1), Arms et al. (US PGPub 2011/0285527 A1), Ridgeway et al. (US PGPub 2017/0364627 A1), and Beaulieu (“Margin of Safety Definition and Examples used in Safety Basis Documents and the USQ Process”, October 3, 2013, accessed on 11/30/2022 at: https://www.osti.gov/biblio/1134068) as applied to claims 1 and 18 respectively above, and further in view of Goldstein et al. (US PGPub 2006/0235707 A1).
As to claim 11, Meredith et al. teaches further comprising displaying a repair indicator if the SHI exceeds a pre-determined threshold (paragraphs [0021]-[0022] of Meredith et al.). 
Meredith et al. as modified does not explicitly teach displaying on a graphical user interface (GUI).
Goldstein et al. teaches displaying on a graphical user interface information about the remaining life or status of components (paragraph [0008]).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. as modified to further have displaying on a graphical user interface as taught by Goldstein et al. because it is a well known type of display for remaining life situations (paragraph [0008]) with predictable results.
As to claim 19, Meredith et al. as modified teaches wherein a display is connected to the processor to receive data therefrom, wherein the display displays a repair indicator if the SHI exceeds a pre-determined threshold (paragraphs [0021]-[0022] of Meredith et al.).
 Meredith et al. as modified does not explicitly teach a GUI display and displaying on the GUI display.
Goldstein et al. teaches a GUI display and displaying on the GUI display (paragraph [0008]).
It would have been obvious to one skilled in the art before the effective filing date to modify Meredith et al. as modified to further have a GUI display and displaying on the GUI display as taught by Goldstein et al. because it is a well known type of display for remaining life situations (paragraph [0008]) with predictable results.

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.
With respect to the argument on page 8 that the claims do not recite a mathematical concept, it is considered that the above identified limitations do recite a mathematical concept through the determining steps. The grouping of “mathematical concepts” as set forth in MPEP 2106.04(a) is not limited to formulas or equations, and specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. The disclosed invention, in at least paragraphs [0028]-[0045] teach the determining steps to be mathematical processes and give no indication that it is not performed on a general purpose computer. Therefore, it is considered that these limitations do recite a mathematical concept as outlined in MPEP 2106.04(a)(2)I.
With respect to the argument in the paragraph bridging pages 8-9 that the claims do not recite a mental process, it is considered that at least the determining if damage to the assembly has occurred could be carried out as purely mental processes or are equivalent to human work and therefore meets the requirements for the mental processes grouping as outlined in MPEP 2016.04(a)(2)III.
With respect to the argument with respect to the art, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that the scope of the limitations of amended claims 1 and 3 are different in scope from original claim 3 and therefore the new grounds of rejection is considered to be necessitated by the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US PGPub 20180142536 A1) and Druckman et al. (US PGPub 2016/0125107 A1) teach systems similar to the disclosed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER BAHLS/Primary Examiner, Art Unit 2853